Exhibit 10.2

 

SECOND AMENDMENT AND CONSENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS SECOND AMENDMENT AND CONSENT TO AMENDED AND RESTATED CREDIT AGREEMENT (the
“Amendment”) dated as of March 19, 2014, is made by and among RHINO ENERGY LLC,
a Delaware limited liability company (the “Borrower”), each of the GUARANTORS
(as hereinafter defined), the LENDERS (as hereinafter defined), and PNC BANK,
NATIONAL ASSOCIATION, in its capacity as administrative agent for the Lenders
under the Credit Agreement (hereinafter referred to in such capacity as the
“Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, the Administrative Agent and the Lenders are parties to
that certain Amended and Restated Credit Agreement dated July 29, 2011, as
amended by that certain First Amendment to Amended and Restated Credit Agreement
dated April 18, 2013, (as the same may be further amended, modified or
supplemented from time to time, the “Credit Agreement”);

 

WHEREAS, the Borrowers have requested that the Administrative Agent and Lenders
permit certain Loan Parties to sell certain assets set forth on Schedule A (the
“Assets”), which constitute a portion of the Collateral of the Administrative
Agent and Lenders under the Credit Agreement, Gulfport Energy Corporation
pursuant to that certain Purchase and Sale Agreement (the “PSA”) dated March 19,
2014, (the “PSA Closing Date”); and

 

WHEREAS, the Borrower wishes to make certain changes to the Leverage Ratio and
reduce the Revolving Credit Commitments.

 

NOW, THEREFORE, the parties hereto, in consideration of their mutual covenants
and agreements hereinafter set forth and intending to be legally bound hereby,
covenant and agree as follows:

 

1.              Definitions.  Except as set forth in this Amendment, defined
terms used herein shall have the meanings given to them in the Credit Agreement.

 

2.              Amendment to Credit Agreement

 

(a)                                 Section 1.1 of the Credit Agreement shall be
amended by adding the following new definitions thereto in proper alphabetical
order:

 

CEA shall mean the Commodity Exchange Act (7 U.S.C.§1 et seq.), as amended from
time to time, and any successor statute.

 

CFTC shall mean the Commodity Futures Trading Commission.

 

--------------------------------------------------------------------------------


 

Eligible Contract Participant shall mean an “eligible contract participant” as
defined in the CEA and regulations thereunder.

 

Eligibility Date shall mean, with respect to each Loan Party and each Swap, the
date on which this Agreement or any other Loan Document becomes effective with
respect to such Swap (for the avoidance of doubt, the Eligibility Date shall be
the Effective Date of such Swap if this Agreement or any other Loan Document is
then in effect with respect to such Loan Party, and otherwise it shall be the
Effective Date of this Agreement and/or such other Loan Document(s) to which
such Loan Party is a party).

 

Excluded Hedge Liability or Liabilities shall mean, with respect to each Loan
Party, each of its Swap Obligations if, and only to the extent that, all or any
portion of this Agreement or any other Loan Document that relates to such Swap
Obligation is or becomes illegal under the CEA, or any rule, regulation or order
of the CFTC, solely by virtue of such Loan Party’s failure to qualify as an
Eligible Contract Participant on the Eligibility Date for such Swap. 
Notwithstanding anything to the contrary contained in the foregoing or in any
other provision of this Agreement or any other Loan Document, the foregoing is
subject to the following provisos: (a) if a Swap Obligation arises under a
master agreement governing more than one Swap, this definition shall apply only
to the portion of such Swap Obligation that is attributable to Swaps for which
such guaranty or security interest is or becomes illegal under the CEA, or any
rule, regulations or order of the CFTC, solely as a result of the failure by
such Loan Party for any reason to qualify as an Eligible Contract Participant on
the Eligibility Date for such Swap, (b) if a guarantee of a Swap Obligation
would cause such obligation to be an Excluded Hedge Liability but the grant of a
security interest would not cause such obligation to be an Excluded Hedge
Liability, such Swap Obligation shall constitute an Excluded Hedge Liability for
purposes of the guaranty but not for purposes of the grant of the security
interest, and (c) if there is more than one Loan Party executing this Agreement
or the other Loan Documents and a Swap Obligation would be an Excluded Hedge
Liability with respect to one or more of such Persons, but not all of them, the
definition of Excluded Hedge Liability or Liabilities with respect to each such
Person shall only be deemed applicable to (i) the particular Swap Obligations
that constitute Excluded Hedge Liabilities with respect to such Person, and
(ii) the particular Person with respect to which such Swap Obligations
constitute Excluded Hedge Liabilities.

 

Hedge Liabilities shall mean the Interest Rate Hedge Liabilities and the
Commodity Hedge Liabilities.

 

Non-Qualifying Party shall mean any Loan Party that fails for any reason to
qualify as an Eligible Contract Participant on the Effective Date of the
applicable Swap.

 

Qualified ECP Loan Party shall mean each Loan Party that on the Eligibility Date
is (a) a corporation, partnership, proprietorship, organization, trust, or other
entity other than a “commodity pool” as defined in Section 1a(10) of the CEA and
CFTC regulations thereunder that has total assets exceeding $10,000,000, or
(b) an Eligible Contract Participant that can cause another person to qualify as
an Eligible Contract Participant on the Eligibility Date under
Section 1a(18)(A)(v)(II) of the CEA by entering into or

 

2

--------------------------------------------------------------------------------


 

otherwise providing a “letter of credit or keepwell, support, or other
agreement” for purposes of Section 1a(18)(A)(v)(II) of the CEA.

 

Second Amendment Effective Date shall mean March 19, 2014.

 

Swap shall mean any “swap” as defined in Section 1a(47) of the CEA and
regulations thereunder, other than (a) a swap entered into, or subject to the
rules of, a board of trade designated as a contract market under Section 5 of
the CEA, or  (b) a commodity option entered into pursuant to CFTC Regulation
32.3(a).

 

Swap Obligation shall mean any obligation to pay or perform under any agreement,
contract or transaction that constitutes a Swap which is also a Lender-Provided
Interest Rate Hedge or a Lender-Provided Commodity Hedge.

 

(b)                                 The following definitions contained
Section 1.1 of the Credit Agreement shall be amended and restated as follows:

 

Lender-Provided Commodity Hedge shall mean a Commodity Hedge which is entered
into with any Lender or an Affiliate of any Lender and which meets the following
requirements: such Commodity Hedge (i) is documented in a standard International
Swap Dealer Association Agreement or such other standard trading documentation,
(ii) provides for the method of calculating the reimbursable amount of the
provider’s credit exposure in a reasonable and customary manner, and (iii) is
entered into for hedging purposes. The liabilities owing to the provider of any
Lender-Provided Commodity Hedge (the “Commodity Hedge Liabilities”) by any Loan
Party that is party to such Lender-Provided Commodity Hedge shall, for purposes
of this Agreement and all other Loan Documents be “Obligations” of such Person
and of each other Loan Party, be guaranteed obligations under any Guaranty
Agreement and secured obligations under any other Loan Document, as applicable,
and otherwise treated as Obligations for purposes of the other Loan Documents,
except to the extent constituting Excluded Hedge Liabilities of such Person. The
Liens securing the Hedge Liabilities shall be pari passu with the Liens securing
all other Obligations under this Agreement and the other Loan Documents, subject
to the express provisions of Section 9.2.5 [Application of Proceeds; Collateral
Sharing]

 

Lender-Provided Interest Rate Hedge shall mean an Interest Rate Hedge which is
provided by any Lender or its Affiliate and with respect to which such Lender
confirms to Administrative Agent in writing prior to the execution thereof that
it: (a) is documented in a standard International Swaps and Derivatives
Association Master Agreement or another reasonable and customary manner,
(b) provides for the method of calculating the reimbursable amount of the
provider’s credit exposure in a reasonable and customary manner, and (c) is
entered into for hedging (rather than speculative) purposes.  The liabilities
owing to the provider of any Lender-Provided Interest Rate Hedge (the “Interest
Rate Hedge Liabilities”) by any Loan Party that is party to such Lender-Provided
Interest Rate Hedge shall, for purposes of this Agreement and all other Loan
Documents be “Obligations” of such Person and of each other Loan Party, be
guaranteed obligations under any Guaranty Agreement and secured obligations
under any other Loan Document, as applicable, and otherwise treated as
Obligations for purposes of the other

 

3

--------------------------------------------------------------------------------


 

Loan Documents, except to the extent constituting Excluded Hedge Liabilities of
such Person. The Liens securing the Hedge Liabilities shall be pari passu with
the Liens securing all other Obligations under this Agreement and the other Loan
Documents, subject to the express provisions of Section 9.2.5 [Application of
Proceeds; Collateral Sharing].

 

Obligations shall mean any obligation or liability of any of the Loan Parties to
the Administrative Agent or any of the Lenders, howsoever created, arising or
evidenced, whether direct or indirect, absolute or contingent, now or hereafter
existing, or due or to become due, under or in connection with this Agreement,
the Notes, the Letters of Credit, the Administrative Agent’s Letter or any other
Loan Document or under any Lender-Provided Interest Rate Hedge or
Lender-Provided Commodity Hedge.  Obligations shall include the liabilities to
any Lender or any affiliate thereof under any Lender-Provided Interest Rate
Hedge and Lender-Provided Commodity Hedge (the “Lender-Provided Hedge
Obligations”), but shall not include the liabilities to other Persons under any
other Interest Rate Hedge or Commodity Hedge.  Notwithstanding anything to the
contrary contained in the foregoing, the Obligations shall not include any
Excluded Hedge Liabilities.

 

(c)                                  Section 8.1 of the Credit Agreement is
hereby amended to add the following new section 8.1.15:

 

“8.1.15        Keepwell.  Each Qualified ECP Loan Party jointly and severally
(together with each other Qualified ECP Loan Party) hereby absolutely
unconditionally and irrevocably (a) guarantees the prompt payment and
performance of all Swap Obligations owing by each Non-Qualifying Party (it being
understood and agreed that this guarantee is a guaranty of payment and not of
collection), and (b) undertakes to provide such funds or other support as may be
needed from time to time by any Non-Qualifying Party to honor all of such Non
Qualifying Party’s obligations under this Agreement or any other Loan Document
in respect of Swap Obligations (provided, however, that each Qualified ECP Loan
Party shall only be liable under this Section 8.1.15 for the maximum amount of
such liability that can be hereby incurred without rendering its obligations
under this Section 8.1.15, or otherwise under this Agreement or any other Loan
Document, voidable under applicable law, including applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount). 
The obligations of each Qualified ECP Loan Party under this Section 8.1.15 shall
remain in full force and effect until payment in full of the Obligations and
termination of this Agreement and the other Loan Documents.  Each Qualified ECP
Loan Party intends that this Section 8.1.15 constitute, and this Section 8.1.15
shall be deemed to constitute, a guarantee of the obligations of, and a
“keepwell, support, or other agreement” for the benefit of each other Loan Party
for all purposes of Section 1a(18(A)(v)(II) of the CEA.”

 

(d)                                 Clause (vi) of Section 8.2.4 of the Credit
Agreement shall be amended and restated in its entirety as follows:

 

“(vi)                        investments (other than by the MLP) in
Hydrocarbons, Hydrocarbon Interests and Hydrocarbon Auxiliary Assets and
Activities: (1) on or after the Closing

 

4

--------------------------------------------------------------------------------


 

Date but prior to the Second Amendment Effective Date in an aggregate amount not
to exceed $50,000,000, and (2) on or after the Second Amendment Effective Date
in an aggregate amount not to exceed $50,000,000, in each instance excluding
those existing investments set forth on Schedule 8.2.4(vi).

 

(e)                                  Section 8.2.17 of the Credit Agreement
shall be amended and restated in its entirety as follows:

 

“8.2.17 Maximum Leverage Ratio.  The Loan Parties shall not at any time permit
the Leverage Ratio, calculated as of the end of each fiscal quarter, to exceed
the ratio set forth below for the periods specified below as at the end of each
such fiscal quarter:

 

Period

 

Ratio

From January 1, 2014 through September 30, 2015

 

3.50 to 1.00

From October 1, 2015 through December 31, 2015

 

3.25 to 1.00

For each fiscal quarter thereafter

 

3.00 to 1.00”

 

3.                                      Consent.  Subject to the Conditions
Precedent set forth in Section 5 of this Amendment, the Lenders hereby consent
to the sale of the Assets pursuant to the terms and conditions of the PSA, and
the receipt of the purchase price as set forth in Sections 3.1 and 3.2 of the
PSA (the “Purchase Price”).

 

4.              Commitment Reduction.  Pursuant to Section 2.12 of the Credit
Agreement, the Borrower hereby requests that, effective as of PSA Closing Date,
the Revolving Credit Commitments be reduced to $200,000,000.  The Administrative
Agent and the Lenders hereby waive the requirement of five days’ prior written
notice required under Section 2.12 of the Credit Agreement with respect to such
Revolving Credit Commitment reduction.

 

5.              Conditions Precedent.  The Borrower acknowledges and agrees that
this Amendment and the Administrative Agent and Lenders’ consent set forth in
this Amendment are subject to the following conditions precedent as determined
by the Administrative Agent to its satisfaction:

 

(i)                                     The Borrower, the Loan Parties, the
Administrative Agent, and the Required Lenders shall have executed and delivered
this Amendment;

 

(ii)                                  The PSA has been fully executed,
delivered, and consummated by the parties thereto.

 

(iii)                               An amount equal to the lesser of (a) the
portion of the Purchase Price paid pursuant to Section 3.1(a) of the PSA or
(b) the amount of the currently outstanding Loans (the “Prepayment Amount”)
shall have been received by the Administrative Agent for the benefit of the
Lenders within one Business Day of  the PSA Closing Date, which Prepayment
Amount shall be applied to the Obligations in the manner set forth in
Section 5.6 of the Credit Agreement.

 

5

--------------------------------------------------------------------------------


 

(iv)                              The Borrowers shall have paid to the
Administrative Agent for itself and for the account of the applicable Lenders
(a) all fees as required hereunder, including a fee to each Lender that
consented to this Amendment in writing on or before 3:00 p.m. (Eastern time),
March 19, 2014, equal to five (5) basis points of such Lender’s Revolving Credit
Commitment as of the date hereof, after giving effect to the Revolving Credit
Commitment reduction, (b) all other fees, costs and expenses payable to the
Administrative Agent for which the Administrative Agent is entitled to be
reimbursed, including but not limited to the fees and expenses of the
Administrative Agent’s legal counsel.

 

6.              Consents.  All material consents required to effectuate the
transactions contemplated to occur on the PSA Closing Date have been obtained.

 

7.              Legal Details.  All legal details and proceedings in connection
with the transactions contemplated by this Amendment are in form and substance
satisfactory to the Administrative Agent and counsel for the Administrative
Agent, and the Administrative Agent has received all such other counterpart
originals or certified or other copies of such documents and proceedings in
connection with such transactions, in form and substance satisfactory to the
Administrative Agent and its counsel, as the Administrative Agent or its counsel
may reasonably request.

 

8.                                      Representations and Warranties.  By its
execution and delivery of this Amendment to Administrative Agent, Borrower, and
each of the other Loan Parties represents and warrants to Administrative Agent
and Lenders as follows:

 

(a)                                 Authorization, Etc.  Each Loan Party has
duly authorized, executed, and delivered this Amendment.

 

(b)                                 Material Adverse Change.  After giving
effect to this Amendment, no Material Adverse Change shall have occurred with
respect to Borrower or any of the other Loan Parties since the Closing Date of
the Credit Agreement.

 

(c)                                  Litigation.  After giving effect to this
Amendment, there are no actions, suits, investigations, litigation, or
governmental proceedings pending or, to Borrower’s or any other Loan Party’s
knowledge, threatened against any of the Loan Parties that could reasonably be
expected to result in a Material Adverse Change.

 

(d)                                 PSA and Assets.  The PSA is true and
complete in all material respects and has not been further modified, amended, or
replaced in any material respect and that the description of the Assets set
forth in Schedule A is true, accurate, and complete in all material respects.

 

(e)                                  Loan Documents.  The representations and
warranties set forth in the Credit Agreement and the Loan Documents shall be
true and correct on and as of the date of this Amendment with the same effect as
though such representations and warranties had been made on and as of such date
(except representations and warranties that relate solely to an earlier date or
time, which representations and warranties shall be true and correct on and as
of the specific dates or times referred to therein), and no Event of Default
shall exist and be continuing under the Credit Agreement or under any Loan
Document as of the date of this Amendment.

 

6

--------------------------------------------------------------------------------


 

9.              Organizational Documents Not Amended.  As of the date hereof,
the organizational documents of such Loan Party have not been amended or
modified since copies thereof were previously delivered to Administrative Agent.

 

10.                               Miscellaneous.

 

(a)                                 Full Force and Effect.  All provisions of
the Credit Agreement and the other Loan Documents remain in full force and
effect on and after the date of this Amendment as expressly amended hereby.  The
parties do not amend any provisions of the Credit Agreement or any other Loan
Document except as expressly amended hereby.

 

(b)                                 Counterparts.  This Amendment may be signed
in counterparts (by facsimile transmission or otherwise), but all of which
together shall constitute one and the same instrument.

 

(c)                                  Incorporation into Credit Agreement.  This
Amendment shall be incorporated into the Credit Agreement by this reference. 
All representations, warranties, Events of Default, and covenants set forth
herein shall be a part of the Credit Agreement as if originally contained
therein.

 

(d)                                 Governing Law.  This Amendment shall be
deemed to be a contract under the Laws of the Commonwealth of Pennsylvania and
for all purposes shall be governed by and construed and enforced in accordance
with the internal laws of the Commonwealth of Pennsylvania without regard to its
conflict of laws principles.

 

(e)                                  No Novation.  Except as amended hereby, all
of the terms and conditions of the Credit Agreement and the other Loan Documents
shall remain in full force and effect.  Borrower, the other Loan Parties, each
Lender, and Administrative Agent acknowledge and agree that this Amendment is
not intended to constitute, nor does it constitute, a novation, interruption,
suspension of continuity, satisfaction, discharge or termination of the
obligations, loans, liabilities, or indebtedness under the Credit Agreement or
the other Loan Documents.

 

[SIGNATURE PAGE FOLLOWS]

 

7

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE — SECOND AMENDMENT AND CONSENT TO AMENDED AND RESTATED CREDIT
AGREEMENT]

 

IN WITNESS WHEREOF, the parties have executed this instrument as of the day and
year first above written.

 

 

BORROWER:

 

 

 

RHINO ENERGY LLC, a Delaware limited liability company

 

 

 

 

 

By:

/s/ Richard A. Boone

(SEAL)

 

Name:

Richard A. Boone

 

Title:

Senior Vice President and Chief Financial Officer

 

1

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE — SECOND AMENDMENT AND CONSENT TO AMENDED AND RESTATED CREDIT
AGREEMENT]

 

GUARANTORS:

 

 

BUCK COAL, INC.

 

CAM AIRCRAFT LLC

 

CAM-BB LLC

 

CAM COAL TRADING LLC

 

CAM-COLORADO LLC

 

CAM-KENTUCKY REAL ESTATE LLC

 

CAM MINING LLC

 

CAM-OHIO REAL ESTATE LLC

 

CASTLE VALLEY MINING LLC

 

CLINTON STONE LLC

 

DEANE MINING LLC

 

HOPEDALE MINING LLC

 

LEESVILLE LAND, LLC

 

MCCLANE CANYON MINING LLC

 

RAM PROCESSING, INC.

 

RESERVE HOLDINGS LLC

 

RHINO COALFIELD SERVICES LLC

 

RHINO EXPLORATION LLC

 

RHINO NORTHERN HOLDINGS LLC

 

RHINO OILFIELD SERVICES LLC

 

RHINO SERVICES LLC

 

RHINO TECHNOLOGIES LLC

 

RHINO TRUCKING LLC

 

SANDS HILL MINING LLC

 

SPRINGDALE LAND, LLC

 

TAYLORVILLE MINING LLC

 

THE ELK HORN COAL COMPANY, LLC

 

THE ELK HORN CORPORATION

 

TRIAD ROOF SUPPORT SYSTEMS LLC

 

 

By:

/s/ Richard A. Boone

 

Name:

Richard A. Boone

 

Title:

Senior Vice President and Chief Financial Officer of each Guarantor listed above
on behalf of each such Guarantor

 

2

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE — SECOND AMENDMENT AND CONSENT TO AMENDED AND RESTATED CREDIT
AGREEMENT]

 

 

RHINO RESOURCE PARTNERS LP

 

 

 

By:

Rhino GP LLC, its general partner

 

 

 

 

 

 

 

By:

/s/ Richard A. Boone

 

Name:

Richard A. Boone

 

Title:

Vice President and Chief Financial Officer

 

3

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE — SECOND AMENDMENT AND CONSENT TO AMENDED AND RESTATED CREDIT
AGREEMENT]

 

 

PNC BANK, NATIONAL ASSOCIATION,
individually and as Administrative Agent

 

 

 

 

 

By:

/s/ James O’Brien

 

Name:

James O’Brien

 

Title:

Assistant Vice President

 

4

--------------------------------------------------------------------------------

 


 

[SIGNATURE PAGE — SECOND AMENDMENT AND CONSENT TO AMENDED AND RESTATED CREDIT
AGREEMENT]

 

 

UNION BANK, N.A.

 

 

 

 

 

By:

/s/ Y. Joanne Si

 

Name:

Y. Joanne Si

 

Title:

Vice President

 

5

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE — SECOND AMENDMENT AND CONSENT TO AMENDED AND RESTATED CREDIT
AGREEMENT]

 

 

RAYMOND JAMES BANK, N.A.

 

 

 

 

 

By:

/s/ Scott G. Axelrod

 

Name:

Scott G. Axelrod

 

Title:

Vice President

 

6

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE — SECOND AMENDMENT AND CONSENT TO AMENDED AND RESTATED CREDIT
AGREEMENT]

 

 

THE HUNTINGTON NATIONAL BANK

 

 

 

 

 

By:

/s/ Joshua D. Elsea

 

Name:

Joshua D. Elsea

 

Title:

Vice President

 

7

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE — SECOND AMENDMENT AND CONSENT TO AMENDED AND RESTATED CREDIT
AGREEMENT]

 

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION

 

 

 

By:

 

 

Name:

 

Title:

 

8

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE — SECOND AMENDMENT AND CONSENT TO AMENDED AND RESTATED CREDIT
AGREEMENT]

 

 

FIFTH THIRD BANK

 

 

 

 

 

By:

/s/ Mary-Alicha Weldon

 

Name:

Mary-Alicha Weldon

 

Title:

Vice President

 

9

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE — SECOND AMENDMENT AND CONSENT TO AMENDED AND RESTATED CREDIT
AGREEMENT]

 

 

ROYAL BANK OF CANADA

 

 

 

 

 

By:

/s/ Frank Lambrinos

 

Name:

Frank Lambrinos

 

Title:

Authorized Signatory

 

10

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE — SECOND AMENDMENT AND CONSENT TO AMENDED AND RESTATED CREDIT
AGREEMENT]

 

 

BRANCH BANKING AND TRUST COMPANY

 

 

 

 

 

By:

/s/ Troy Weaver

 

Name:

Troy Weaver

 

Title:

Senior Vice President

 

11

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE — SECOND AMENDMENT AND CONSENT TO AMENDED AND RESTATED CREDIT
AGREEMENT]

 

 

FIRST COMMONWEALTH BANK

 

 

 

 

 

By:

/s/ Stephen J. Orban

 

Name:

Stephen J. Orban

 

Title:

Senior Vice President

 

12

--------------------------------------------------------------------------------


 

SCHEDULE A

 

The term “Assets” means, subject to the terms and conditions of the PSA, all of
Loan Parties’ right, title and interest in and to the following, but excepting
and excluding, in all such instances, the Excluded Assets (defined terms used
herein, but not otherwise defined herein, shall have the meanings given to them
in the PSA):

 

(a)                                 The oil and gas leases, oil, gas and mineral
leases, subleases and other leaseholds, royalties, overriding royalties, net
profits interests, mineral fee interests, carried interests, and other rights to
Hydrocarbons in place that are located on the Lands including those identified
on Exhibit A-1 of the PSA (collectively, the “Leases”), subject to any depth
limitations and other restrictions that may be set forth in the Leases and
Contracts; and all oil, gas, water, carbon dioxide or injection wells located on
the Leases, whether producing, shut-in or abandoned, including the interests in
the wells shown on Exhibit A-2 of the PSA (collectively, the “Wells”) and all
Hydrocarbons produced therefrom on and after the Effective Date.

 

(b)                                 All pooled, communitized or unitized acreage
which includes all or a part of any Lease (the “Units”), and all tenements,
hereditaments and appurtenances belonging to the Leases and Units (together with
the Leases and the Wells, the “Properties”);

 

(c)                                  All material contracts, agreements and
instruments (other than Leases) to the extent applicable to the Properties, but
excluding (i) any contracts, agreements and instruments to the extent transfer
is restricted by Third Party agreement or applicable Law and (ii) instruments
constituting Seller’s chain of title to the Leases (subject to such exclusions,
the “Contracts”); and

 

(d)                                 All surface fee interests, easements,
permits, licenses, servitudes, rights-of-way, surface leases and other surface
rights appurtenant to, and used or held for use solely in connection with, the
Properties; but excluding, in all such instances, any permits and other
appurtenances to the extent transfer is restricted pursuant to the terms of the
relevant agreement or applicable Law and the necessary consents or approvals to
transfer have not been obtained.

 

13

--------------------------------------------------------------------------------